ORDER POSTPONING EFFECTIVE DATE OF SUSPENSION

Comes now the respondent and requests that this Court postpone the effective date of his suspension from the practice of law in this state to December 29, 2000. Pursuant to order issued in this matter by this Court on October 24, 2000, the respondent is to be suspended from the practice of law for a period of not fewer than fifteen (15) months, effective November 27, 2000.
And this Court, being duly advised, now finds that the respondent’s request for postponement of the effective date of his suspension should be granted.
IT IS, THEREFORE, ORDERED that the effective date of respondent John A. DeMato’s suspension from the practice of law in this state is hereby postponed from November 27, 2000, until December 29, 2000. In all other respects, this Court’s order of October 24, 2000, shall remain in full force and effect.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Ind.Admission and Discipline Rule 23(3)(d), governing suspension.
All Justices concur.